NO. 07-10-00312-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 15, 2010


                            RANDY LACKEY, APPELLANT

                                            v.

                            ROBERT MCCOOL, APPELLEE


             FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

           NO. 7764; HONORABLE GORDON HOUSTON GREEN, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant, Randy Lackey, an inmate proceeding pro se, filed a notice of appeal in

cause number 7764 in the 287th District Court of Bailey County, Texas.1 By letter dated

July 29, 2010, Lackey was notified that, among other things, a filing fee of $175 had not

been paid, noting that failure to do so within ten days could result in dismissal pursuant

to Texas Rule of Appellate Procedure 42.3(c). No fee having been received within the

deadline, by letter dated August 18, 2010, Lackey was again advised of the outstanding


      1
         The clerk’s record has not been received in this cause and Lackey’s notice of
appeal simply indicates that Lackey seeks appeal “in Cause # 7764 to The District
Court, Bailey County, Texas, 287th Judicial District.”
filing fee and the consequences of failing to pay. He was also specifically notified of

and given the opportunity to, in lieu of paying the filing fee, file an affidavit of indigence

on or before September 8, 2010. See TEX. R. APP. P. 44.3; see also Higgins v. Randall

County Sheriff's Office, 193 S.W.3d 898 (Tex. 2006) (holding that a court of appeals can

dismiss an appeal for noncompliance only after allowing a reasonable time to correct a

defect). Despite two notices and a reasonable time in which to comply with this Court's

request, Lackey has failed to respond. Consequently, this Court is authorized to dismiss

this appeal.


       Accordingly, the appeal is dismissed.




                                                                 Mackey K. Hancock
                                                                      Justice




                                              2